Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 9, 2008 Synovics Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Nevada 0-22011 86-0760991 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 5360 Northwest 35th Avenue, Ft. Lauderdale, FL (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (954) 486-4590 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 3.02 Unregistered Sales of Equity Securities Item 3.03 Material Modification to Rights of Securities Holders Item 5.01 Change in Control On May 9, 2008, the Registrant completed an initial closing of a Series C Preferred Stock offering (the  Series C Offering ) whereby the Registrant sold an aggregate of 24,978 shares of its newly created Series C Convertible Redeemable Preferred Stock (the  Series C Preferred Stock ) together with detachable warrants ( Warrants ) to acquire an aggregate of 17,200,200 shares of its common stock to accredited investors as defined by Rule 501 under the Securities Act of 1933, as amended (the  Securities Act ). As further described below, the Series C Preferred stock is convertible into shares of the Registrants common stock at an initial rate of 1,000 shares of common stock for each share of Series C Preferred Stock subject to adjustment pursuant to the Series C Certificate of Designation (as defined below) and votes on an as-converted basis together with the Registrants common stock and any class of preferred stock entitled to vote with the Registrants common stock at any annual or special meeting of the Registrant. The Warrants are exercisable for a period of five years from the date of grant at an initial exercise price of $0.75 per share, subject to adjustment for, among other things, stock splits, stock dividends, distributions, reclassifications and sales below the exercise price. Of the Series C Preferred Stock and Warrants sold, notes (the  2008 Bridge Notes ) in the principal amount of $5,202,292 plus accrued interest thereon, which were issued by the Registrants subsidiary Kirk Pharmaceuticals, LLC ( Kirk ) in the Registrants recent bridge note financing that initially closed on April 3, 2008 (the  2008 Bridge Note Offering ), were exchanged at a premium of 10% into (i) an aggregate of 11,778 shares of Series C Preferred Stock and Warrants to acquire an aggregate of 5,889,000 shares of common stock, and (ii) bridge Warrants to acquire an aggregate of 4,711,200 shares of common stock (equal to 40% of the number of shares of common stock issuable upon conversion of the Series C Preferred Stock receivable upon conversion of the 2008 Bridge Notes). In addition, Ronald H. Lane, Ph.D., the Registrants Chief Executive Officer and Chairman of the Board, converted $100,000 of deferred compensation due under his employment agreement for an investment of like amount in the Series C Offering entitling him to 200 shares of Series C Preferred Stock and Warrants to acquire 100,000 shares of common stock. Similarly, John Copanos, the President and Chief Operating Officer of Kirk, has agreed to convert $500,000 of his outstanding promissory note issued by the Registrant in the principal amount of $2,000,000 for an investment of like amount in the Series C Offering which will entitle him to 1,000 shares of Series C Preferred Stock and Warrants to acquire 500,000 shares of common stock. Pursuant to a registration rights agreement entered into with purchasers of the Series C Preferred Stock, the Registrant agreed to use its best efforts to file, within 45 days of the final closing of the Series C Offering, with the Securities and Exchange Commission a registration statement (the  Mandatory Registration Statement ) covering the registration of (i) securities issuable upon exercise of the Warrants and placement agent warrants, (ii) securities issued by way of liquidated damages under the registration rights agreement, (iii) up to 1,000,000 shares of common stock owned by Maneesh Pharmaceuticals Ltd. ( Maneesh ) prior to May 8, 2008, (iv) 1,000,000 shares of common stock beneficially owned by Harcharan Singh as of May 8, 2008, and (v) 1,000,000 shares of common stock beneficially owned by Ronald Lane as of May 8, 2008 (collectively the  Registrable Securities ). If the registration statement has not been filed within 45 days of final closing of the Series C Offering or declared effective within 195 days following final closing, the Registrant has agreed to pay to the purchasers liquidated damages, payable in cash or Series C Preferred Stock, of 1% of the purchase price paid by the purchaser in the Series C Offering for each month until the registration statement is declared effective, with the total of the foregoing capped at 10%. If the Mandatory Registration Statement has not been declared effective and the Registrant receives a request between October 6, 2008 and May 9, 2010 from purchasers who invested at least $500,000 in the Series C Offering that the Registrant file a registration statement, then the Registrant shall, subject to certain limitations, file a registration covering the Registrable Securities requested to be registered.
